department of the treasury internal_revenue_service p o box irs cincinnati oh release number release date uil code date june employer id number contact person id number contact telephone number form you must file tax years dear this letter is our final_determination that you don’t qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn’t receive a protest within the required days the proposed determination is now final you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we’ll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don’t need to take any further action if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 letter rev catalog number 47635z sincerely jeffrey i cooper director exempt_organizations rulings and agreements enclosures notice redacted letter proposed adverse determination under sec_501 other than c redacted letter final adverse determination under sec_501 other than c - no protest letter rev catalog number 47635z department of the treasury internal_revenue_service cincinnati oh legend state b c date of formation dear date date employer id number contact person id number contact telephone number contact fax number uil we considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code the code based on the information provided we determined that you don’t qualify for exemption under c of the code this letter explains the basis for our conclusion please keep it for your records issue do you qualify for exemption under sec_501 of the code no for the reasons stated below facts you were previously exempt under sec_501 of the code and your exemption was automatically revoked because you did not file timely form_990 series annual returns for three consecutive years you applied for reinstatement under sec_501 you applied under sec_501 rather than sec_501 because your membership has evolved and now consists of about half farmers and half processors you were formed in the state of b on c your articles of incorporation state that you are formed to provide an outlet for farmers cheesemakers bakers and crafts people to sell their products your bylaws state that your purpose is to provide a venue for open competition among your members without restriction or limitation on specific products to provide the agriculture producers of mid-coast b with a venue to present their products directly to consumers and to provide the consumers in your region with the very best quality farm-fresh produce and products possible that are made or grown in b membership is open to b residents who are agriculture producers of vegetables fruit flowers fungi meat poultry fiber dairy fish or value-added items such as baked goods and preserves you have full-time members and provisional members provisional members do not have voting rights and their conversion to full-time membership is contingent upon a vote by the full-time members you host a market for the general_public every saturday throughout the year the market exists to provide a venue for your members to sell their products directly to consumers you spend of your time organizing preparing for participating in and conducting meetings the meetings consist of admitting new members converting provisional members to full-time members advertising promoting the market supporting and participating in local community programs compatible with your market marketing layout and member logistics regulatory issues affecting the market and reporting on the financial status of the market you spend approximately of your time managing payments to market members in exchange for tokens you’ve conducted the token program for several years this program allows low and no-income individuals receiving public assistance to swipe their benefits card to receive tokens that can be exchanged for goods at your market in addition regular customers can exchange credit card payments for tokens so they can purchase goods from members who cannot receive credit card payments you prepare and distribute checks to market members in exchange for market tokens received by your members you spend approximately of your time managing the market during market days this involves resolving market logistics problems resolving disputes between market members interviewing potential market members preventing encroachment into the market space by hawkers and peddlers and notifying your local police department when there are problems with pickpockets abusive customers or counterfeit currency law sec_501 of the internal_revenue_code provides for exemption of business_leagues chambers_of_commerce real_estate boards boards_of_trade and professional_football_leagues whether or not administering a pension fund for football players which are not organized for-profit and no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_6_-1 states that a business league is an association of persons having some common business_interest the purpose of which is to promote such common interest and not to engage in a regular business of a kind ordinarily carried on for profit it is an organization of the same general class as a chamber of commerce or board_of trade thus its activities should be directed to the improvement of business conditions of one or more lines of business as distinguished from the performance of particular services for individual persons an organization whose purpose is to engage in a regular business of a kind ordinarily carried on for profit even though the business is conducted on a cooperative basis or produces only sufficient income to be self-sustaining is not a business league revrul_56_65 1956_1_cb_199 holds that a local organization whose principal activity consists of furnishing particular information and specialized individual services to its individual members engaged in a particular industry through publications and other means to effect economies in the operation of their individual businesses is performing particular services for individual persons such organization is not entitled to exemption under sec_501 of the code as a business league even though it performs functions that are of benefit to the particular industry and the public generally revrul_58_224 1958_1_cb_242 held that an organization which operated a trade_show as its sole activity primarily for the purpose of rendering particular services to individual persons was not entitled to exemption as a business league under sec_501 of the code the organization's sole activity consisted of staging an annual merchandise show primarily exhibits by manufacturers under the sponsorship of the chamber of commerce the ruling concluded that the activities of the organization substantially served the exhibitors and retailers as a convenience and economy in the conduct of their businesses by providing selling opportunities for letter rev catalog number 47628k the distributors which was found to be considered rendering particular services for individuals as distinguished from the improvement of business conditions generally revrul_68_264 1968_1_cb_264 defined a particular service for the purpose of sec_501 of the code as including an activity that serves as a convenience or economy to members of the organization in the operation of their own businesses in revrul_73_411 1973_2_cb_180 the history of sec_501 of the code was described while discussing the exempt status of a shopping center in the case of a chamber of commerce or similar organization the common business_interest is usually the general economic welfare of a community an organization seeking exemption as a chamber of commerce must be one whose efforts are directed at promoting the common economic interests of all commercial enterprises in a given trade community the ruling also stresses that membership in sec_501 organizations is voluntary and open generally to all businesses and professional persons in the community application of law to be exempt under sec_501 of the code your activities must be directed to the improvement of business conditions of one or more lines of business and not benefit any private_shareholder_or_individual as stated in sec_1_501_c_6_-1 the purpose of a business league is to promote a common interest with activities directed to the improvement of business conditions of one or more lines of business as distinguished from the performance of particular services for individual persons you are not as described in sec_1_501_c_6_-1 because you are formed to provide particular services to your members by operating and marketing a venue for your members to sell their products to the public you are not operated to improve the business conditions of one or more lines of business because your activities only serve as a means for your members to market and sell their products to the public this is in stark contrast to the purpose of sec_1_501_c_6_-1 in addition the operation of a market where the general_public purchases goods for consumption is akin to a regular business of a kind ordinarily carried on for profit you are similar to the organization described in revrul_56_65 and in that you are formed to promote the economic interests of your members by providing a venue for them to sell their goods to the public by marketing the activity to the general_public and providing the venue you are performing a particular service to your members rather than directing your activities to the improvement of business conditions of your industry as a whole you are like the organization in revrul_73_411 and not described as a chamber of commerce because you do not direct your efforts at promoting the common economic interests of all the commercial enterprises in your given trade community your activities are directed at promoting the general business_interest of your members only rather than all the commercial enterprises in your given trade community serving your members in this manner provides a convenience and economy of scale in the conduct of their business they would otherwise not have without your operation given that your primary activity is directed at providing a particular service to your members you are similar to the situation described in revrul_68_264 letter rev catalog number 47628k conclusion based on the information provided we conclude that you are not operated as a business league described in sec_501 of the code your operations provide specific services to members and allow a convenience and private economic benefit you do not improve business conditions along one or more lines of business or of a certain area but instead provide services for the convenience of your members therefore you do not qualify for exemption under sec_501 if you don’t agree you have a right to file a protest if you don’t agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include e e e e e your name address employer_identification_number ein and a daytime phone number acopy of this letter highlighting the findings you disagree with anexplanation of why you disagree including any supporting documents the law or authority if any you are relying on the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative e one of the following declarations for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for authorized representatives under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn’t already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we'll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we’ll continue to process your case considering the information you provided if you haven’t provided a basis for reconsideration we’ll forward your case to the office of appeals and notify you you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax- exempt status letter rev catalog number 47628k if you don’t file a protest within days you can’t seek a declaratory_judgment in court at a later date because the law requires that you use the irs administrative process first sec_7428 of the code where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address u s mail street address for delivery service internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we’ll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter sincerely jeffrey i cooper director exempt_organizations rulings and agreements enclosure publication letter rev catalog number 47628k
